Citation Nr: 0305520	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right tarsal 
tunnel syndrome, currently evaluated as 10 percent disabling, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321.  

2.  Entitlement to an increased rating for left tarsal tunnel 
syndrome, currently evaluated as 10 percent disabling, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321.  

3.  Entitlement to a compensable rating for service-connected 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which determined 
that increased evaluations for the veteran's service-
connected right and left tarsal tunnel syndrome and for 
hemorrhoids were not warranted.  In April 1999, the Board 
remanded the case to the RO for additional development.  The 
case was returned to the Board in February 2003.  


REMAND

In a February 2001 VA Form 9, the veteran requested that a 
personal hearing be held before a Board Member at the RO, 
(i.e., a "Travel Board" hearing).  He subsequently 
confirmed the choice in a response as to the type of hearing 
he wanted.  Since Travel Board hearings are scheduled by the 
RO (see 38 C.F.R. § 20.704(a) (2002)), the Board is herein 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule Travel Board 
hearing in accordance with applicable 
proceedings.  The RO should provide the 
veteran and her representative notice 
thereof.  If she desires to withdraw the 
request for such hearing prior to the 
hearing, she may do so in writing to the 
RO pursuant to applicable provisions.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




